Title: From John Adams to C. W. F. Dumas, 6 December 1781
From: Adams, John
To: Dumas, Charles William Frederic



Amsterdam Decr. 6th. 1781
Dear Sir

I recd. your kind Congratulations from Leyden on the glorious Captivity of Cornwallis, and have since recd. your favor of the third, inclosing two packets from America. You ask what News? I answer none. They were the Originals of Dispatches from General Washington, and General Knox, containing the Capitulation and other Papers which are public. A large Reinforcement is gone to my friend Green from G. Washington. The French Troops winter in Virginia. G. Washington returns to North River, to join the Body, which was left on the North River under General Heath. Our Countrymen will keep thanksgiving as devoutly as their Allies sing Te Deum, and I warrant You will pass the Winter as joyously and quietly.
I wrote on the 25th. Novr. to the French Ambassador, and inclosed what I promised. An Expression in your Letter makes me suspect whether the Letter has been recieved. Shall I beg the favor of You to ask the Question and let me know? If that Letter has miscarried, there is foul play. I will come in Person and deliver the Duplicate in that Case, and bring You with me to Amsterdam if You please. My new Instructions are very well timed, and We shall make it do to get an Answer I hope, and to cement a triple or quadruple Alliance in time, which may set all the Fools in Europe at defiance.

With great Esteem, your humble Servt

